Case 9:19-cv-81170-RLR Document 1 Entered on FLSD Docket 08/20/2019 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION


  MICHELLE D. VELEZ,

           Plaintiff,                                        CASE NO.: 9:19-cv-81170

  v.
                                                             JURY TRIAL DEMANDED
  BADCOCK’S ECONOMY FURNITURE
  STORE, INC.,

           Defendant.
                                                      /


                                           COMPLAINT

         NOW comes MICHELLE D. VELEZ (“Plaintiff”), by and through her attorneys, Sulaiman

 Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of BADCOCK’S ECONOMY

 FURNITURE STORE, INC. (“Defendant”), as follows:

                                      NATURE OF THE ACTION

       1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer

 Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, and violations of the Florida Consumer

 Collection Practices Act (“FCCPA”) pursuant to Florida Statutes §559.55, for Defendant’s

 unlawful conduct.

                                     JURISDICTION AND VENUE

       2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

 is conferred upon this Court by 47 U.S.C. §227, 28 U.S.C. §§1331 and 1337, as the action arises

 under the laws of the United States. Supplemental jurisdiction exists for the state law claim

 pursuant to 28 U.S.C. §1367.



                                                  1
Case 9:19-cv-81170-RLR Document 1 Entered on FLSD Docket 08/20/2019 Page 2 of 7



    3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

 Southern District of Florida and a substantial portion of the events or omissions giving rise to the

 claims occurred within the Southern District of Florida.

                                              PARTIES

    4. Plaintiff is a consumer over-the-age of 18, residing in Palm Beach County, Florida, which

 is located within the Southern District of Florida.

    5. Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

    6. Defendant is engaged in the business of offering credit services and collecting or

 attempting to collect, directly or indirectly, debts owed or due using the mail and telephone from

 consumers across the southeast of the United States, including consumers located in the State of

 Florida. Defendant’s principal place of business is located at 3931 RCA Boulevard 3122, Palm

 Beach Gardens, Florida 33410.

    7. Defendant is a “person” as defined by 47 U.S.C. § 153(39).

    8. Defendant acted through its agents, employees, officers, members, directors, heirs,

 successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

 times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    9. Around the fall of 2018, Plaintiff financed the purchase of personal and household goods

 through Defendant.

    10. Due to financial difficulty, Plaintiff fell behind on her scheduled payments to Defendant,

 thus incurring debt (“subject debt”).

    11. On the fall of 2019, Plaintiff began receiving calls to her cellular phone, (561) XXX-1771,

 from Defendant.



                                                  2
Case 9:19-cv-81170-RLR Document 1 Entered on FLSD Docket 08/20/2019 Page 3 of 7



    12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

 operator of the cellular phone ending in -1771. Plaintiff is and always has been financially

 responsible for the cellular phone and its services.

    13. Defendant has primarily used the telephone number (561) 588-2717 when placing

 collection calls to Plaintiff’s cellular phone, but upon belief, it has used other numbers as well.

    14. Upon information and belief, the above-referenced phone number ending in -2717 is

 regularly utilized by Defendant during its debt collection activities.

    15. During answered calls from Defendant, Plaintiff has been subjected to a noticeable pause,

 lasting a handful of seconds in length, and has to repeatedly say “hello” before a live representative

 begins to speak.

    16. Plaintiff informed Defendant of her intent to address the subject debt, but demanded that

 that Defendant cease calling her cellular phone and that it restrict its communications with Plaintiff

 through e-mail.

    17. Defendant willfully ignored Plaintiff’s demands and continued placing phone calls to

 Plaintiff’s cellular phone.

    18. Plaintiff has received not less than 20 phone calls from Defendant since demanding that it

 stop contacting her.

    19. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

 resulting in expenses.

    20. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

    21. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 limited to: invasion of privacy, aggravation that accompanies collection telephone calls, emotional

 distress, increased risk of personal injury resulting from the distraction caused by the never-ending



                                                   3
Case 9:19-cv-81170-RLR Document 1 Entered on FLSD Docket 08/20/2019 Page 4 of 7



 calls, increased usage of her telephone services, loss of cellular phone capacity, diminished cellular

 phone functionality, decreased battery life on her cellular phone, and diminished space for data

 storage on her cellular phone.

           COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

    22. Plaintiff repeats and realleges paragraphs 1 through 21 as though fully set forth herein.

    23. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

 cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

 without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

 which has the capacity...to store or produce telephone numbers to be called, using a random or

 sequential number generator; and to dial such numbers.”

    24. Defendant used an ATDS in connection with its communications directed towards

 Plaintiff’s cellular phone.   The noticeable pause that Plaintiff experienced upon answering

 Defendant’s calls, as well as the fact that Plaintiff had to repeatedly say “hello” before she was

 connected with a live representative, is instructive that an ATDS was being utilized to generate the

 phone calls. Additionally, Defendant’s continued contacts after Plaintiff demanded that the phone

 calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and frequency

 of Defendant’s contacts points to the involvement of an ATDS.

    25. Defendant violated the TCPA by placing at least 20 phone calls to Plaintiff’s cellular phone

 using an ATDS without her consent. Any consent Plaintiff may have given to Defendant by virtue

 of incurring the subject debt was explicitly revoked by her demands that it cease contacting her.

    26. The calls placed by Defendant to Plaintiff were regarding business transactions and not for

 emergency purposes as defined by the TCPA under 47 U.S.C. § 227(b)(1)(A)(i).




                                                   4
Case 9:19-cv-81170-RLR Document 1 Entered on FLSD Docket 08/20/2019 Page 5 of 7



    27. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

 for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

 should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

 entitled to under 47 U.S.C. § 227(b)(3)(C).

    WHEREFORE, Plaintiff, MICHELLE D. VELEZ, respectfully requests that this Honorable

 Court enter judgment in her favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned statutes and regulations;

    b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages pursuant
       to 47 U.S.C. §§ 227(b)(3)(B)&(C);

    c. Awarding Plaintiff costs and reasonable attorney fees;

    d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject debt;
       and

    e. Awarding any other relief as this Honorable Court deems just and appropriate.

        COUNT II – VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

    28. Plaintiff restates and realleges paragraphs 1 through 21 as though fully set forth herein.

    29. At all times relevant to this Complaint, Plaintiff, was and is a natural person, and is a

 “consumer” as that term is defined by Florida Statutes §559.55(8).

    30. At all times relevant to this action Defendant is subject to and must abide by the laws of

 the State of Florida, including Florida Statute § 559.72.

    31. At all times relevant to this Complaint, Defendant was and is a “person” as said term is

 defined under Florida Statute §1.01(3) and is subject to the provisions of Fla.Stat. §559.27 because

 said section applies to “any person” who collects or attempts to collect a consumer debt as defined

 in Fla. Stat. §559.72 because said provision applies to “any person” who collects or attempts to

 collect a consumer debt as defined in Fla.Stat. §559.51(1).
                                                  5
Case 9:19-cv-81170-RLR Document 1 Entered on FLSD Docket 08/20/2019 Page 6 of 7



     32. At all times material hereto, the subject debt is a “consumer debt” as said term is defined

 under Florida Statute § 559.55(6).

     33. Defendant violated sections 559.72(7) and 559.72(9) of the FCCPA through its unlawful

 conduct.

         a. Violations of FCCPA § 559.72(7)

     34. A person violates section 559.72(7) of the FCCPA when it willfully communicates with

 the debtor or any member of her or his family with such frequency as can reasonably be expected

 to harass the debtor or her or his family, or willfully engage in other conduct which can reasonably

 be expected to abuse or harass the debtor or any member of her or his family.

     35. Defendant violated section 559.72(7) of the FCCPA when it placed repeated harassing

 telephone calls to Plaintiff after she demanded that it stop calling. Instead of abiding by Plaintiff’s

 wishes, Defendant placed no less than 20 calls to Plaintiff’s cellular phone after she demanded that

 it cease calling her.

     WHEREFORE, Plaintiff, MICHELLE D. VELEZ, respectfully requests that this Honorable

 Court enter judgment in her favor as follows:

     a. Enter judgment in Plaintiff’s favor and against Defendant;

     b. Award Plaintiff her actual damages in an amount to be determined at trial pursuant to the
        Florida Consumer Collection Practices Act, Fla. Stat. §559.77

     c. Award Plaintiff statutory damages of $1,000.00 pursuant to the Florida Consumer
        Collection Practices Act, Fla. Stat. §559.77;

     d. Award Plaintiff and equitable relief, including enjoining Defendant from further
        violations, pursuant to Florida Consumer Collection Practices Act, Fla. Stat. §559.77(2);

     e. Award Plaintiff costs and reasonable attorneys’ fees pursuant to the Florida Consumer
        Collection Practices Act, Fla. Stat. §559.77;

     f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
        debt; and

                                                   6
Case 9:19-cv-81170-RLR Document 1 Entered on FLSD Docket 08/20/2019 Page 7 of 7




    g. Award any other relief this Honorable Court deems equitable and just.

 Plaintiff demands trial by jury.


 Dated: August 20, 2019                            Respectfully Submitted,

                                                   /s/ Alexander J. Taylor
                                                   Alexander J. Taylor, Esq.
                                                   Florida Bar No. 1013947
                                                   Sulaiman Law Group, Ltd.
                                                   2500 S. Highland Ave, Suite 200
                                                   Lombard, IL 60148
                                                   Telephone: (630) 575-8181
                                                   Facsimile: (630) 575-8188
                                                   ataylor@sulaimanlaw.com
                                                   Counsel for Plaintiff




                                               7
